Case 14-46015        Doc 44     Filed 04/22/19     Entered 04/22/19 15:51:09          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 46015
         Thomas Franklin Heard
         Renee D Horton-Heard
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/30/2014.

         2) The plan was confirmed on 05/21/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/24/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/01/2018.

         5) The case was Dismissed on 08/08/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-46015            Doc 44    Filed 04/22/19    Entered 04/22/19 15:51:09                Desc         Page 2
                                                    of 4



 Receipts:

           Total paid by or on behalf of the debtor             $50,461.00
           Less amount refunded to debtor                            $4.41

 NET RECEIPTS:                                                                                    $50,456.59


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,500.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $2,035.51
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,535.51

 Attorney fees paid and disclosed by debtor:                   $500.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                    Unsecured         627.00           NA              NA            0.00       0.00
 ACL Laboratories                  Unsecured         292.00         99.47           99.47          12.21       0.00
 Advocate Medical Group            Unsecured         137.62           NA              NA            0.00       0.00
 Aes/Natl Col                      Unsecured          10.00           NA              NA            0.00       0.00
 Bank Of America                   Unsecured         202.00           NA              NA            0.00       0.00
 Capital One Bank                  Unsecured      3,896.00            NA              NA            0.00       0.00
 Chase                             Unsecured      4,036.00            NA              NA            0.00       0.00
 Chase                             Unsecured         105.00           NA              NA            0.00       0.00
 Commonwealth Edison Company       Unsecured      1,160.00       1,491.00        1,491.00        247.47        0.00
 Dept Stores National Bank/Macys   Unsecured      2,273.00       2,573.99        2,573.99        427.09        0.00
 Discover Bank                     Unsecured      2,098.00       2,377.66        2,377.66        394.51        0.00
 Equiant Financial Services        Secured        4,752.00           0.00        4,752.00      4,752.00     255.85
 First Northern Credit Union       Unsecured      4,163.00       4,192.11        4,192.11        695.58        0.00
 GE Capital                        Unsecured         529.88           NA              NA            0.00       0.00
 High Tech Medical Park            Unsecured         124.60           NA              NA            0.00       0.00
 IC System                         Unsecured          33.00           NA              NA            0.00       0.00
 ICS Collection Service            Unsecured      1,475.38            NA              NA            0.00       0.00
 Illinois Collection Service/ICS   Unsecured         106.00           NA              NA            0.00       0.00
 Illinois Collection Service/ICS   Unsecured         105.00           NA              NA            0.00       0.00
 Internal Revenue Service          Priority      25,000.00     14,420.43        14,420.43     14,420.43        0.00
 Internal Revenue Service          Unsecured           0.00      3,387.98        3,387.98        562.15        0.00
 JP Morgan Chase Bank NA           Secured      224,412.00    224,995.91       224,995.91           0.00       0.00
 KIA Motors Finance                Secured        9,873.00       9,939.86        9,873.00      9,873.00     306.37
 KIA Motors Finance                Unsecured            NA          66.86           66.86          11.10       0.00
 Med Business Bureau               Unsecured         113.00           NA              NA            0.00       0.00
 Med Business Bureau               Unsecured          14.00           NA              NA            0.00       0.00
 Merchants Cr                      Unsecured          53.00           NA              NA            0.00       0.00
 Midwest Diagnostic Pathology      Unsecured      2,349.00            NA              NA            0.00       0.00
 Nationwide Credit Collections     Unsecured          96.00           NA              NA            0.00       0.00
 NTB/CBSD                          Unsecured         832.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates     Unsecured         722.00        785.20          785.20        130.28        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-46015             Doc 44   Filed 04/22/19    Entered 04/22/19 15:51:09              Desc         Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim       Principal        Int.
 Name                                  Class   Scheduled      Asserted      Allowed        Paid           Paid
 Rush Univerrsity Medical Center   Unsecured      2,533.41            NA           NA            0.00         0.00
 Santander Consumer USA            Secured        2,765.00       3,102.66     3,102.66        855.69        45.65
 Santander Consumer USA            Unsecured            NA         306.87       306.87          50.92         0.00
 Specialty Physicians              Unsecured          65.00           NA           NA            0.00         0.00
 Synchrony Financial               Unsecured         505.00           NA           NA            0.00         0.00
 TD Bank USA NA                    Unsecured         962.00      1,195.79     1,195.79        198.41          0.00
 University Pathologists PC H      Unsecured          62.05           NA           NA            0.00         0.00
 Verizon                           Unsecured         123.00           NA           NA            0.00         0.00
 Walinski & Associates PC          Unsecured     69,000.00     70,408.06     70,408.06     11,682.37          0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal               Interest
                                                              Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                  $224,995.91              $0.00                   $0.00
       Mortgage Arrearage                                      $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                            $12,975.66         $10,728.69                 $352.02
       All Other Secured                                   $4,752.00          $4,752.00                 $255.85
 TOTAL SECURED:                                          $242,723.57         $15,480.69                 $607.87

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00                   $0.00
        Domestic Support Ongoing                               $0.00              $0.00                   $0.00
        All Other Priority                                $14,420.43         $14,420.43                   $0.00
 TOTAL PRIORITY:                                          $14,420.43         $14,420.43                   $0.00

 GENERAL UNSECURED PAYMENTS:                              $86,884.99         $14,412.09                   $0.00


 Disbursements:

           Expenses of Administration                           $5,535.51
           Disbursements to Creditors                          $44,921.08

 TOTAL DISBURSEMENTS :                                                                         $50,456.59




UST Form 101-13-FR-S (9/1/2009)
Case 14-46015        Doc 44      Filed 04/22/19     Entered 04/22/19 15:51:09            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
